103 Mich. App. 782 (1981)
303 N.W.2d 892
LOCAL NO 214, TEAMSTERS
v.
CITY OF DETROIT.
Docket No. 55432.
Michigan Court of Appeals.
Decided February 17, 1981.
Kasoff, Young, Gottesman, Kovinsky, Friedman & Walkon, P.C. (by Howard L. Shifman), for plaintiff.
*783 George G. Matish, Acting Corporation Counsel, and Anna Diggs-Taylor and Michael A. Hurvitz, Assistants Corporation Counsel, for defendants.
Before: D.C. RILEY, P.J., and M.J. KELLY and BEASLEY, JJ.

ON REMAND
D.C. RILEY, P.J.
This matter was submitted to our Court on March 19, 1979. Our opinion was filed on July 10, 1979, 91 Mich. App. 273; 283 NW2d 722 (1979). An appeal was taken to the Michigan Supreme Court where this matter was ordered held in abeyance on November 16, 1979, pending a decision by the Supreme Court in Metropolitan Council 23, AFSCME v Oakland County Prosecutor.
On December 23, 1980, the Supreme Court, pursuant to GCR 1963, 853.2(4), in lieu of granting leave to appeal, vacated the judgment of our Court and remanded this case for reconsideration in light of their decision in Metropolitan Council 23, AFSCME v Oakland County Prosecutor, 409 Mich. 299; 294 NW2d 578 (1980), issued July 16, 1980. 410 Mich. 876 (1980).
Having reviewed this matter in light of the Supreme Court decision in Metropolitan Council 23, supra, we conclude that the MERC board determination should be reversed and the plaintiffs held not entitled to compulsory arbitration because their duties were of a "noncritical service nature" and not within the purview of the compulsory arbitration statute, MCL 423.231 et seq.; MSA 17.455(31) et seq.
Reversed.